DETAILED ACTION
This Office Action is in response to RCE filed November 30, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A as recited in claim 23, claims 9, 11-14, 21-23 and 25-31, in the reply filed on July 8, 2022 is acknowledged.

Claim Objections
Claims 22 and 30 are objected to because of the following informalities: “is wider” should be replaced with “are wider” on line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 25 recites the limitation "the first resistor and the second resistor" on lines 14-15.  There are insufficient antecedent bases for these limitations in the claim, because while Applicant claims “a first polysilicon structure and a second polysilicon structure” on lines 2-3, Applicant does not claim “a first resistor and a second resistor”.
(2) Regarding claim 25, it is not clear whether “the first resistor and the second resistor” recited on lines 14-15 refers to and thus are typos of “a first polysilicon structure and a second polysilicon structure” on lines 2-3.
Claims 26-31 depend on claim 25, and therefore, claims 26-31 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 27 and 31, as best understood, is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Hozumi (US 5,013,677)
Regarding claims 25, 27 and 31, Hozumi discloses a method of fabricating an integrated circuit (Fig. 1J), the method comprising: forming a layer of photoresist (photoresist before another resist mask 13 in Fig. 1E is formed) (col. 4, line 5) over a first polysilicon structure (structure or portion of polycrystal silicon layer 11 coextensive with opening of resist mask 12 on left hand side of Fig. 1D directly above region 4) (col. 3, line 62) and a second polysilicon structure (structure or portion of polycrystal silicon layer 11 coextensive with opening of another resist mask 13 on right hand side of Fig. 1E directly above region 7) of the integrated circuit, because (a) Applicant does not specifically claim what a “structure” refers to, and (b) therefore, the first and second polysilicon structure can be two separate and distinct portions of a same polysilicon layer; exposing the photoresist using a reticle, which is inherent because Applicant does not specifically claim what “a reticle” refers to, and (b) to pattern a photoresist, a reticle is needed, that defines a first exposure window (13t in Fig. 1E) over the first polysilicon structure and a second different exposure window (13b in Fig. 1E) over the second polysilicon structure, the first exposure window having a first plurality of openings (two windows of 13t) that expose portions of the first polysilicon structure (structure or portion of polycrystal silicon layer 11 coextensive with opening of resist mask 12 on left hand side of Fig. 1D directly above region 4) and a first plurality of dopant blocking regions (regions of another resist mask 13 in Fig. 1E) that cover portions of the second polysilicon structure; developing the photoresist, which is inherent to form the windows 13b and 13t, forming the first exposure window (13t) in the photoresist (13) and forming the second different exposure window (13b) in the photoresist; implanting a first dopant (B+ or BF2+) into the first polysilicon structure using the first exposure window and into the second polysilicon structure using the second different exposure window; and annealing (col. 4, lines 29 and 32), wherein the first dopant is activated, which is inherent since otherwise the first dopant would not function as a desired conductivity altering dopant, forming the first resistor and the second resistor, which is indefinite as discussed above for lack of the antecedent bases for the limitations “the first resistor” and “the second resistor” (claim 25), wherein the first plurality of openings (13t) and the first plurality of dopant blocking regions (regions of another resist mask 13 in Fig. 1E) form stripes (claim 27), and the second different exposure window (13b) comprises a single opening (claim 31).

Allowable Subject Matter
Claims 9, 11-14 and 21-23 are allowed, because Hozumi does not disclose the claimed first and second resistor, wherein a respective exposure dose for each respective target region is determined by an exposure map as recited on lines 10-11 of claim 9.

Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive, because the new claim 25 is rejected over Hozumi as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko et al. (US 7,851,234)
Meng et al. (US 9,997,336)
Hattori et al. (US 8,487,389)
Ikegami (US 2007/0215966)
Yoneda et al. (US 11,009,417)
Tanaka (US 10,508,958)
Bilic et al. (US 9,790,085)
Aida et al. (US 8,387,458)
Shinoda et al. (US 10,558,127)
Fujimura et al. (US 10,031,413)
Fujimura et al. (US 9,859,100)
Yoshii et al. (US 7,771,906)
Sentoku et al. (US 7,771,905)
Hiar et al. (US 7,738,075)
Asano et al. (US 7,928,515)
Paxton et al. (US 6,873,938)
Tuohy (US 7,421,358)
Chen et al. (US 7,871,745)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 20, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815